363 F.2d 871
UNITED STATES of America, Appellee,v.Melvin Lee FOSTER, Appellant.
No. 10509.
United States Court of Appeals Fourth Circuit.
Argued June 24, 1966.
Decided July 20, 1966.

Melvin Lee Foster, pro se.
Charles O. Boyles, Richmond, Va., (Court-appointed counsel) for appellant.
T. P. Baer, Asst. U. S. Atty. (C. V. Spratley, Jr., U. S. Atty., on the brief), for appellee.
Before HAYNSWORTH, Chief Judge, and BOREMAN and BRYAN, Circuit Judges.
PER CURIAM:


1
The defendant was sentenced to a term in prison for refusal to be inducted into the Armed Forces. He refused induction on the basis of conscientious objection, but he made no assertion of conscientious objection to induction until after receipt of the order of induction, when it was too late.


2
We have examined the record in the light of the briefs, the argument of counsel, and the defendant's pro se statement in his behalf, but we find no reversible error.


3
Affirmed.